NUMBER 13-14-00514-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

BELINDA LOPEZ,                                                              APPELLANT,

                                             v.

ERASMO LOPEZ AND
SANTOS MALDONADO JR.,                                                       APPELLEES.


                    On appeal from the 275th District Court
                          of Hidalgo County, Texas.


                           ORDER OF ABATEMENT
             Before Justices Rodriguez, Benavides, and Perkes
                             Order Per Curiam

       Appellant, Belinda Lopez, attempts to appeal from a “Final Decree of Divorce.”

Appellant has filed a motion for extension of time to file the notice of appeal. Appellee,

Erasmo Lopez, has filed an opposition to the motion for extension contending that

appellant has failed to “state adequate justification for failure to act, but rather has shown
a pattern and history of the lack of due diligence in seeking relief.” Appellee, Santos

Maldonado Jr., has also filed an opposition in response to the motion for extension of time

and has further requested that we dismiss the appeal on grounds that the divorce decree

is interlocutory. We first address the timeliness of the notice of appeal.

       Texas Rule of Appellate Procedure 26.1 provides that an appeal is perfected when

the notice of appeal is filed within thirty days after the judgment is signed, unless a motion

for new trial or other specified post-judgment motion is timely filed. TEX. R. APP. P.

26.1(a)(1). If a motion for new trial or other specified post-judgment motion is timely filed,

the notice of appeal is due within ninety days after the judgment is signed. See id. R.

26.1(a)(1)–(4). A motion for extension of time is necessarily implied when an appellant,

acting in good faith, files a notice of appeal beyond the time allowed by rule 26.1, but

within the fifteen-day grace period provided by Rule 26.3 for filing a motion for extension

of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617–18, 619 (1997) (construing the

predecessor to Rule 26). However, the appellant must provide a reasonable explanation

for the late filing. Id.; Woodard v. Higgins, 140 S.W.3d 462, 462 (Tex. App.—Amarillo

2004, no pet.); In re B.G., 104 S.W.3d 565, 567 (Tex. App.—Waco 2002, no pet.).

Absent a timely filed notice of appeal from a final judgment or recognized interlocutory

order, we do not have jurisdiction over the appeal. See Lehmann v. Har-Con Corp., 39

S.W.3d 191, 195 (Tex. 2001); see TEX. R. APP. P. 2, 25.1(b), 26.3; Verburgt, 959 S.W.2d

at 617. If the notice is untimely, then we can take no action other than to dismiss the

appeal. See TEX. R. APP. P. 2; Charette v. Fitzgerald, 213 S.W.3d 505, 509 (Tex. App.—

Houston [14th Dist.] 2006, no pet.).


                                              2
       In this case, the judgment of divorce was rendered on June 5, 2014, and appellant

filed a motion for new trial on July 3, 2014, thus the notice of appeal was due on

September 3, 2014. TEX. R. APP. P. 26.1(a)(1). The notice of appeal was not filed until

September 11, 2014, but appellant timely filed a motion or extension of time on

September 12, 2014. See id. R. 26.3.

       Appellee Maldonado contends that appellant failed to offer a reasonable

explanation for failing to timely file the notice of appeal because she consciously waited

to file the notice of appeal while she determined whether to appeal. In her motion for

extension of time, appellant stated that she sought additional time to file the notice of

appeal because she “wanted to research and confer with other attorneys before filing a

notice of appeal,” because she “has had numerous prior obligations to attend to in other

cases,” the office for lead counsel “was closed for the Labor Day holiday,” and the “[f]ailure

to file before the deadline was not deliberate or intentional.”

       As previously stated, we may extend the time to file a notice of appeal if the

appellant’s motion is timely and reasonably explains the need for an extension of time to

file the notice of appeal. TEX. R. APP. P. 10.5(b)(1)(C); id. R. 26.3. “[A] reasonable

explanation is ‘any plausible statement of circumstances indicating that failure to file

within the [specified] period was not deliberate or intentional, but was the result of

inadvertence, mistake or mischance.” Hone v. Hanafin, 104 S.W.3d 884, 886 (Tex.

2003) (quoting Meshwert v. Meshwert, 549 S.W.2d 383, 384 (Tex. 1977)); see Garcia v.

Kastner Farms, Inc., 114 S.W.2d 668, 669 (Tex. 1989). Because of the liberal standard

of review in these cases, “[a]ny conduct short of deliberate or intentional noncompliance


                                              3
qualifies as inadvertence, mistake or mischance.”       Id. at 887.   An explanation that

shows a conscious or strategic decision to wait to file the notice of appeal is not

reasonable. See, e.g., Hykonnen v. Baker Hughes Bus. Support Servs., 93 S.W .3d 562,

563–64 (Tex. App.—Houston [14th Dist.] 2002, no pet.) (waiting until representation

secured); Weik v. Second Baptist Church of Houston, 988 S.W.2d 437, 439 (Tex. App.—

Houston [1st Dist.] 1999, pet. denied) (waiting until trial court's plenary power expired in

event trial court reinstated case); see also Allen v. Hinze, No. 02-13-00466-CV, 2014 WL

787867, at *2 (Tex. App.—Fort Worth Feb. 27, 2014, no pet.) (mem. op.) (waiting to file

the notice of appeal because waiting to hold a hearing and rule on motion for new trial

was not inadvertent, mistake, or mischance); Morris v. Frost Nat'l Bank, No. 02–11–

00058–CV, 2011 WL 1532391, at *1 (Tex. App.—Fort Worth Apr.21, 2011, no pet.) (mem.

op.); Zee TV USA, Inc. v. Regency Ctrs., L.P., No. 05–10–01297–CV, 2011 WL 47185,

at *1 (Tex. App.—Dallas Jan.7, 2011, no pet.) (mem. op.); Stephens v. Stephens, No. 2-

10-197-CV, 2010 WL 3433108, at *2 (Tex. App.—Fort Worth Aug. 31, 2010, no pet.)

(mem .op.); Crossland v. Crossland, No. 05–06–00228–CV, 2006 WL 925032, at *2 (Tex.

App.—Dallas Apr.11, 2006, no pet.) (mem .op.).

       Applying a liberal standard of review, we conclude that counsel’s explanation does

not show deliberate or intentional noncompliance with the relevant deadline to file the

notice of appeal. See Hone, 104 S.W.3d at 886. Thus, appellant timely filed a motion

for extension of time to file the notice of appeal which provides a reasonable explanation

for the delay. Accordingly, we GRANT appellant’s motion for extension of time to file the

notice of appeal.


                                             4
       Whether or not the appeal is timely, however, we must still ascertain whether or

not we otherwise possess appellate jurisdiction over this appeal. Accordingly, we next

address appellee Maldonado’s contention that we lack jurisdiction over this appeal on

grounds that the judgment subject to appeal is interlocutory. Specifically, Maldonado

contends that his claims against appellant, brought by intervention into the divorce

proceeding, and appellant’s counterclaims against him are currently being litigated in the

same trial court cause number in which the “final” judgment of divorce was rendered.

Our review of the docket sheet provided by Maldonado clearly shows that the underlying

trial proceedings are still active. See N-S-W Corp. v. Snell, 561 S.W.2d 798, 799 (Tex.

1977) (orig. proceeding) (holding that “a docket entry may be considered to supply facts

in certain situations).

       To be final and appealable, a judgment must dispose of all issues and parties in

the case. Lehmann, 39 S.W.3d at 195. The record before the Court fails to illustrate

that all claims asserted by or against all parties have been disposed. Under these

circumstances, we may “abate the appeal to permit clarification by the trial court.” Id. at

206; see TEX. R. APP. P. 27.2, 44.3, 44.4.      Accordingly, we ABATE the appeal and

REMAND the cause to the trial court for clarification. Upon remand, the trial court shall

address whether it intended the judgment to completely dispose of all claims and all

parties. The trial court shall cause its finding and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental


                                            5
reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order. This appeal will be reinstated upon

receipt of the foregoing materials and upon further order of this Court. In the interim,

appellee Maldonado’s motion to dismiss will be CARRIED WITH THE CASE.



      It is so ORDERED.

                                                PER CURIAM

Delivered and filed the
17th day of October, 2014.




                                            6